Citation Nr: 1601886	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  08-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for respiratory disorder, claimed as due to herbicide exposure and/or as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that rating decision, the RO denied entitlement to service connection for shortness of breath and PTSD.  

The Veteran's Notice of Disagreement with that decision was received at the RO in November 2007.  The RO issued a Statement of the Case (SOC) in April 2008.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in June 2008.  

In June 2010, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The VLJ who conducted the hearing noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In August 2010, the Board remanded the case to the RO for further development and adjudicative action.  In April 2014, the Board issued a decision granting service connection for PTSD; and once again remanded the issue of service connection for shortness of breath to the RO for further development and adjudicative action. 


This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran's shortness of breath is medically linked to chronic obstructive pulmonary disease (COPD), which was not present in service or for many years thereafter and there is no competent evidence linking COPD to service, including to the claimed in-service herbicide exposure in Thailand.

2.   The Veteran's COPD is not proximately due to or aggravated by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The Veteran's COPD was not incurred in service and it may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  

2.  COPD is not secondary to, or aggravated by, a service connected disability. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements were accomplished in an April 2007 letter that was provided before the October 2007 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration used in conjunction with a claim for SSA disability benefits.  He was also afforded two VA examinations in November 2010 and one in October 2014.  The November 2010 respiratory examination determined that the Veteran's shortness of breath is a symptom of his COPD; and further opined that it was not likely related to service.  The November 2010 psychiatric examiner opined that the COPD was not likely related to his PTSD, and the October 2014 examination addressed the question of aggravation.  Thus, when considered together, these examinations are adequate for the purposes for which they were intended.  Moreover, these examinations are adequate because they fully discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Lastly, while these examiners did not expressly consider the Veteran's claims of exposure to DDT and other chemicals, another VA examination is not necessary.  The Veteran is not competent to state which chemicals were being burned as he has no expertise in this area.  Even assuming DDT and other chemicals were being burned, the only evidence of a nexus between this exposure and the Veteran's COPD is the Veteran's own statements.  As detailed further below, the Veteran is not competent to opine on the nexus between his COPD and his in-service DDT or chemical exposure.  Thus, the competent evidence of record does not require another examination. McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

During the pendency of this appeal, the Veteran submitted additional service connection claims for prostate cancer and heart disease which he asserts are secondary to in-service herbicide exposure in Thailand.  Pursuant to these claims, the RO undertook additional development in an attempt to corroborate the Veteran's assertions regarding in-service herbicide exposure in Thailand.  In June 2015, the RO issued an administrative decision finding that exposure to Agent Orange is not conceded in the Veteran's case because none of the Veteran's personnel records showed that he served along the base perimeter in Thailand.  According to that determination, the case was to be forwarded to the U.S. Army and Joint Service Records Research Center (JSRRC) or the JSRRC coordinator pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H - Developing  Claims for Service Connection Based on Herbicide Exposure to make a formal finding regarding herbicide exposure in Thailand.  A review of the record does not show that a response from the JSRRC coordinator has been received to date.  Nonetheless, the Board may proceed with a decision in this appeal without any prejudice to the Veteran because the issue of in-service herbicide exposure is not the determinative issue in this case.  More specifically, if the RO were to concede herbicide exposure, based on future JSRRC findings, the Veteran's COPD claim would still fail because of lack of a nexus between this disability and service.  In essence, the Veteran's COPD claim does not hinge on whether or not he was exposed to herbicides in service because COPD is not one of the listed diseases that is presumed due to Agent Orange exposure and there is no competent evidence linking the COPD to in-service herbicide exposure.  Thus, the issue of herbicide exposure is not relevant to the Board's current decision and amounts to harmless error in this case. 

As previously noted, the issue was most recently remanded in April 2014 and the agency of original jurisdiction (AOJ) substantially complied with the April 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   


II.  Service Connection

The Veteran seeks service connection for a respiratory disorder.  He asserts that his respiratory disorder, which has been medically diagnosed as COPD, is due to in-service herbicide exposure or is aggravated by his service-connected PTSD.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that his COPD is related to in-service herbicide exposure, in Thailand.  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  

The regulations have extended the presumption of herbicide exposure to individuals who performed service in the Air Force or Air Force Reserve under circumstances in which the individual concerned regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  ''Regularly and repeatedly operated, maintained, or served onboard C-123 aircraft'' means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member on such aircraft.  38 U.S.C. 1116(a)(3); 3.307(6)(v) (2015).  

In addition, VA's Compensation Service has determined that a special consideration of exposure to herbicide agents should be extended on a facts found basis, but not presumed, for certain Air Force veterans whose regular duties placed them on the perimeter (such as a security policeman or security patrol dog handler, for example) of specifically designated Royal Thai Air Force Bases (RTAFBs) in Thailand.  The Veteran served at Nakhon Phamon RTAFB, which is one of the designated bases. 

If it is determined that a veteran is presumed to have been exposed to herbicides in service, under one of the scenarios described above; or, if exposure to in-service herbicides is conceded based on the facts of a particular case warranting such a finding of in-service herbicide exposure during the Vietnam era (January 9, 1962 through May 7, 1975), then service connection may be presumed for one of the listed diseases that has been found to be associated with such exposure under 38 C.F.R. § 3.309(e), even if there is no record of such disease during service, provided there is no affirmative evidence to the contrary.  38 C.F.R. § § 3.307(a)(6); 3.307(d); 3.309(e).  COPD is not among the listed diseases; however, a claimant is not precluded from establishing service connection on a direct basis, regardless of the fact that his COPD is not one of the diseases which has been determined to be related to herbicide exposure.  Importantly, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Development was undertaken to determine whether the Veteran was exposed to herbicides during service in Thailand in conjunction with separate claims of service connection for heart disease and prostate cancer (both diseases which are on the list of diseases presumed due to Agent Orange exposure).  38 C.F.R. § 3.309(e).  The RO concluded in a June 2015 administrative decision that the evidence of record did not warrant a concession of herbicide exposure either on a presumptive or a facts found basis.  

In the case at hand, the Veteran's claim fails regardless of whether in-service herbicide exposure is conceded.  In other words, service connection for COPD is not warranted even if we assume exposure to herbicides in Thailand occurred.  

First, COPD is not one of the listed diseases that may be presumed to be related to in-service herbicide exposure pursuant to 38 C.F.R. §§ 3.307 and 3.309(e).  Moreover, there is no competent evidence of a medical nexus between the Veteran's COPD and service.  The service treatment records (STRs) are negative for treatment or complaints of shortness of breath.  The post-service treatment records do indicate treatment for shortness of breath.  The Veteran's initial clinical diagnosis of COPD was in 2000 and a VA examiner in November 2010 opined that the COPD probably dated back to 1985 based on the Veteran's self-reported history.  The treatment records support a finding that the Veteran has a current disability of COPD due to smoking.  

A VA examiner in November 2010 examined the Veteran and opined that the etiology of the Veteran's COPD is his 37 year history of daily smoking.  This VA examiner opined that the most likely date of onset is around 2000, well after the Veteran's separation from service.  The Veteran was examined again in October 2014.  The VA examiner concluded the etiology of the Veteran's COPD was his chronic tobacco use.  The only evidence supporting the claim is the Veteran's own belief that his COPD is related to in-service herbicide exposure. See June 2010 Hearing transcript.  However, to the extent that the Veteran attempts to relate his COPD to his active service, based on his own personal knowledge of medicine, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology of the Veteran's COPD fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking this disorder to service. See Jandreau, 492 F.3d at 1377.  Given the lack of competent medical evidence relating the Veteran's COPD to his active service, the Board concludes that the service connection on a direct basis is not warranted. 

For the same reasons, it is not probative that the Veteran also claims he believes he was exposed to DDT and other chemicals in service. See February 2010 Statement of Accredited Representative in Appealed Case.  Assuming the Veteran was exposed to DDT and other chemicals, there is no competent medical evidence linking this exposure to his current disability, COPD.  The Veteran lacks the competence to provide such a probative medical opinion and there is no other competent evidence providing a nexus between his COPD and in-service exposure to DDT or other chemicals.  Thus, the Veteran's claims of exposure to DDT and other chemicals are not probative to this decision. 

The Veteran also asserts that his COPD is aggravated by his service-connected PTSD.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After reviewing the Veteran's treatment records and examining the Veteran in person, the November 2010 VA psychiatric examiner opined that the Veteran's COPD is not likely related to his service-connected PTSD.  The November 2010 respiratory examiner concluded that the etiology of the Veteran's COPD was his 37 year history of smoking.  VA examined the Veteran again in October 2014.  This VA examiner opined that the Veteran's COPD is less likely than not proximately due to his service-connected PSTD; and that the COPD was not permanently aggravated by the PTSD.  The examiner also noted that the PTSD did not even aggravate the COPD episodically or temporarily.  The VA examiner supported this opinion by pointing out the Veteran's history of tobacco use and the lack of evidence in the record to support the Veteran's assertions, and testing and imaging that shows no worsening of the Veteran's COPD because of his PTSD.  The VA examiner concluded that the Veteran's COPD was not at least as likely as not aggravated beyond its natural progression by his PTSD.  

To summarize, the Veteran's COPD is not directly related to his service or related to his service-connected PTSD.  The Veteran is not presumed to have been exposed to Agent Orange because of his service in Thailand; and even if in-service herbicide exposure was conceded on a facts found basis, there is no competent medical nexus opinion relating his COPD to his service or herbicide exposure.  The competent medical opinions in the record ascribe his current COPD to his history as a smoker and rejected any connection between his current COPD and his service, including his service-connected PTSD.  The Board is mindful of the Veteran's sincere belief that his COPD is due to in-service herbicide exposure; however, as noted above, the Veteran is not competent to provide an opinion as to the causation in this case.  As such, his statements hold no probative value.  Based on this record, the Board concludes that the Veteran's claim of service connection and or secondary service connection for COPD must be denied.


ORDER

Service connection for COPD is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


